t c memo united_states tax_court baron l oliver petitioner v commissioner of internal revenue respondent docket nos filed date baron l oliver pro_se ric d hulshoff for respondent memorandum findings_of_fact and opinion cohen judge respondent determined federal_income_tax deficiencies and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure in an amendment to the answer respondent asserted an increased deficiency and additions to tax for that were based on income not included in the notice_of_deficiency but now stipulated unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether settlement proceeds of dollar_figure petitioner received during were taxable whether petitioner received income from real_property sold in and if so how much whether petitioner is entitled to deductions or exemptions not allowed in the statutory notices whether petitioner is liable for additions to tax under sec_6651 for each year and whether petitioner is liable for additions to tax under sec_6654 for and findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at all material times petitioner resided in arizona and was married to micka oliver petitioner and micka oliver the olivers were married in prior to date petitioner was employed by qwest corp qwest on date petitioner filed a complaint against qwest in the arizona superior court the qwest lawsuit on date petitioner and qwest entered into a stipulation regarding the scope of the qwest lawsuit limiting petitioner’s claims to his common_law claims claims he was subjected to a hostile environment because of an alleged disability and claims of failure to provide a reasonable accommodation petitioner’s disability discrimination claim was based on four discrete incidents petitioner’s claim that his supervisor failed to inform him about an american indian leadership initiative training session petitioner’s claim that his supervisor improperly scheduled him to work on a weekend prior to a planned vacation petitioner’s claim that he was laughed at in response to his request for a workstation near the door in a new crew room and petitioner’s claim that he was improperly denied sick benefits on date petitioner’s reasonable accommodation claim was based on two specific requests petitioner’s request for a workstation near a door and petitioner’s request for a vehicle with a factory air conditioning as opposed to after-market air conditioning petitioner also filed a lawsuit in the u s district_court for the district of arizona and participated in an arbitration of a grievance relating to his discharge by qwest and to a dispute over unemployment insurance on date qwest and petitioner and micka oliver the olivers entered into a settlement agreement and release of all claims the settlement agreement and a side letter of understanding re settlement agreement and release of all claims between qwest corporation and the olivers the side letter under the settlement agreement as provision first qwest agreed to pay to the olivers the sum of dollar_figure for alleged personal injuries including emotional distress and compensatory_damages no portion of which represents payment of back severance or front pay or lost benefits the parties to the settlement agreement agreed to dismiss or withdraw pending lawsuits or administrative proceedings and released all claims between them provision tenth of the settlement agreement stated in part the olivers acknowledge and agree that defendants have not made any representations to them regarding the tax consequences of any amounts received by them pursuant to this agreement defendants shall issue to baron oliver an irs form_1099 covering the payments described in paragraph first the olivers agree to pay all federal or state taxes if any which are required_by_law to be paid with respect to this settlement the side letter contained additional provisions relating to petitioner’s retirement and pension benefits including the following the parties further recognize that mr oliver will be permitted to make a lump sum rollover of his pension to an account of his own choosing the amount of benefit for which mr oliver is eligible is as follows a total benefit which would have been payable on if then service pension eligible ie years_of_service on that date payable as lump sum dollar_figure b benefit already received by participant as a lump sum dollar_figure c net benefit payable as a lump sum on dollar_figure and d lump sum with interest payable on dollar_figure petitioner subsequently received distributions from a rollover individual_retirement_account created pursuant to the side letter in petitioner and or his wife sold real_property in oklahoma for dollar_figure the property was previously petitioner’s mother-in-law’s home petitioner did not file federal_income_tax returns for any of the years in issue before the notices of deficiency were issued during the course of settlement negotiations while this case was pending petitioner submitted to respondent a series of unsigned form sec_1040 u s individual_income_tax_return for the years in issue the forms purported to be joint returns but micka oliver declined to sign documents necessary for joint filing rates to be used in calculating petitioner’s liability on the tendered form_1040 for petitioner reported a dollar_figure capital_gain from the sale of the oklahoma property the difference between a sale price of dollar_figure and a cost_basis of dollar_figure that form_1040 was submitted solely for the basis of settlement respondent has conceded that petitioner’s basis in the property was dollar_figure opinion the record in these cases reflects a long and tortured history and much of the record is incomprehensible the cases were filed in and were tried in date after two continuances including a period during which a judge retained jurisdiction and oversaw attempts to settle part of the settlement negotiations involved submissions by petitioner and his wife in order to give them the benefits of income_splitting and joint_return rates when settlement negotiations failed a statutory_notice_of_deficiency was sent to petitioner’s wife in and she filed a petition in response see oliver v commissioner tcmemo_2011_43 filed this date respondent sought to have petitioner’s wife’s case consolidated with petitioner’s cases but petitioner objected the court denied respondent’s motion to consolidate and petitioner’s subsequent motion to continue his cases without consolidating them with his wife’s case because delay was not improving the preparation of these cases for trial thus these cases proceeded to trial and petitioner’s wife’s case was tried separately months later petitioner continues to make arguments based on a stipulation proposed during the time that negotiations included an assumption that petitioner’s wife would be involved in resolution of these cases but that stipulation was not filed petitioner’s motion to compel that stipulation was denied and it is superseded by the stipulation filed and exhibits received at trial petitioner has consistently denied that the income in issue received by him during the years in issue is community_property despite having received the income during a long marriage for purposes of these cases respondent does not contend that the income is community_income but has proposed resolution of petitioner’s cases and his wife’s case in tandem to avoid inconsistent results to the extent that none of the parties in any of the cases contends that disputed items of income are community_property treating the income as separate_property of petitioner does not lead to inconsistent results although the stipulation sets forth certain items of income including social_security disability benefits petitioner’s wife received these amounts do not appear in the statutory notices and will be excluded from the computations of petitioner’s taxable_income avoiding inconsistent results to the extent that the record permits an allocation to petitioner or to his wife such as gains from the sale of the oklahoma property the decision for will reflect our findings and the conclusions in this opinion finally to the extent that undisputed items of income such as wages are community_property under arizona law as a matter of law the share allocable to petitioner’s wife should be excluded from the computations of petitioner’s tax_liability for years in which that income was received many of the previously contested issues such as petitioner’s liability for sec_72 additional tax on withdrawals from his pension account have been resolved by concessions respondent has conceded several components of the originally determined deficiencies and petitioner has stipulated the receipt of various items of taxable_income we do not address all of the arguments and accusations that rehash procedural history and are irrelevant to the issues to be decided settlement proceeds the largest remaining issue is the taxability of dollar_figure in settlement proceeds petitioner received in all other income items have been stipulated the definition of gross_income under sec_61 broadly encompasses any accession to a taxpayer’s wealth 515_us_323 504_us_229 absent an exception in another statutory provision settlement proceeds must be included in gross_income commissioner v schleier supra pincite united_states v burke supra pincite sec_104 excepts from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness as to the settlement proceeds the stipulation states with respect to the taxable_year a petitioner agrees that he received settlement proceeds from qwest corporation in the gross amount of dollar_figure though he does not concede that all such proceeds are taxable and reserves the right to argue that some portion is excludable from income respondent’s opening brief explains that in respondent’s pretrial memorandum it was contemplated that petitioner may attempt to argue that the cash settlement proceeds or some portion thereof were not taxable pursuant to sec_104 which provides that gross_income does not include damages received on account of personal physical injuries or physical sickness petitioner did not raise the issue and therefore respondent will not address it herein rather petitioner in his pretrial memorandum and at trial appears to argue that the cash settlement proceeds in the amount of dollar_figure paid_by qwest in or some unspecified portion thereof are not taxable because they constitute the same monies received pursuant to taxable_distributions in and in other words petitioner contends that the cash settlement proceeds were put into some sort of retirement vehicle such that it caused distributions to be reported when portions of such funds were withdrawn in later years as respondent notes petitioner testified that he used the settlement proceeds to build a home petitioner has stipulated the receipt of distributions from his retirement account in subsequent years and the taxable_amount of each distribution the source of the distributions appears from the record to be petitioner’s entitlements under the side letter totally separate from the dollar_figure payment to which he was entitled under the settlement agreement although petitioner insists that the source of the later distributions was the dollar_figure payment there is neither factual support nor legal authority for petitioner’s apparent theory as to why the settlement proceeds received in are not taxable in that year petitioner also asserts that the dispute with qwest began with a choking incident and that he was told by attorneys involved in his federal district_court case that the settlement was not taxable these assertions however are unsupported by evidence and are contradicted by the stipulation about the issues in the qwest lawsuit and the terms of the settlement agreement in any event what he may have been told by unidentified attorneys is inadmissible and irrelevant petitioner has neither alleged nor proven that any of the settlement proceeds he received in is allocable to physical injuries he has not identified any physical injuries sustained or physical sickness suffered as a result of qwest’s conduct and the settlement agreement while referring to personal injuries does not allow for any allocation to physical injuries or sickness thus we conclude that no portion of the settlement proceeds is excludable from taxable_income oklahoma real_property petitioner testified that the oklahoma property was purchased when petitioner took over payments on property that was the home of his mother-in-law respondent has conceded that petitioner had a basis of dollar_figure in the property which was sold in petitioner has not presented any reliable evidence of basis so respondent’s concession is the maximum that he may be allowed a reasonable inference from the record however is that petitioner and his wife shared equally in the proceeds from sale of the property the terms of sale of the real_property are not in evidence partly because petitioner refused to stipulate and objected to relevant documents respondent obtained from third-party sources petitioner testified that he continued to receive payments after but we have no way of determining what payments were received when how much of the payments represented interest or principal and how much gain would be reportable each year on the installment_method we accept however respondent’s offer to resolve this case in tandem with petitioner’s wife’s case the amount of income that petitioner must recognize from the sale of the real_property in is his community share of the interest and gain received during that year as decided in oliver v commissioner tcmemo_2011_43 rather than the dollar_figure determined in the statutory notice to that extent we conclude that respondent has conceded the excess_amount and that petitioner’s admission in the form_1040 cannot be given weight because it was provided as part of settlement negotiations see fed r evid deductions and exemptions during trial and in his posttrial brief petitioner has claimed entitlement to unspecified deductions and to exemptions for his wife and son there is no evidence in the record however that would substantiate any deductions moreover because he has not elected to itemize deductions by filing returns he is entitled only to the standard_deduction see sec_63 the standard_deduction is that available to a married_person filing separately as determined in the statutory notices petitioner has not addressed the requirements for dependency_exemption deductions under sec_151 and has not shown that he qualifies for any dependency_exemption deductions additions to tax sec_6651 imposes an addition_to_tax for failure to timely file a required return sec_6654 imposes an addition_to_tax for underpayment of required estimated_tax respondent has the burden of production under sec_7491 with respect to the additions to tax but that burden is met where facts stipulated or admitted show that imposition of the addition_to_tax is appropriate see 116_tc_438 petitioner then has the burden of showing reasonable_cause for failure_to_file timely or an exception to application of the sec_6654 addition_to_tax id petitioner admits that he did not file timely returns and claims that he had only minimal income and was not required to file for years subsequent to the years in issue his reference to minimal income does not apply to the years in issue in view of the stipulation as to taxable_distributions received and our conclusion as to the taxability of the settlement proceeds in and the capital_gain in the income received in each year exceeded the amount requiring that a return be filed see generally sec_6012 sec_1_6012-1 income_tax regs the exemption amounts ranged from dollar_figure for a married_person filing a separate_return to dollar_figure for married persons filing jointly in and were less in prior years see revproc_2003_85 sec_3_10 sec_3 2003_2_cb_1184 it does not appear that either petitioner or his spouse was age or over in those years in his posttrial brief petitioner refers to health issues that are not in evidence in any event the continuing failure_to_file over a period of years is not excused by occasional health issues see eg jordan v commissioner tcmemo_2005_266 and cases cited therein petitioner has not established reasonable_cause for failure_to_file the returns and the additions to tax under sec_6651 will be sustained respondent has conceded the additions to tax under sec_6651 the parties stipulated to the effect that petitioner had a tax_liability of dollar_figure for the notices of deficiency credited petitioner with amounts withheld in calculating the underpayment of estimated_taxes due for purposes of sec_6654 because the record establishes that petitioner had a tax_liability for and that petitioner failed to file returns for and he was required to pay estimated_taxes equal to percent of the tax owed for and see sec_6654 none of the exceptions in sec_6654 applies the additions to tax recalculated to reflect redetermined deficiencies will be sustained decisions will be entered under rule
